DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     ICS CONTRACTORS, LLC,

                             Appellant,

                                 v.

                      SYNERGY RENTS, LLC,

                             Appellee.


                          No. 2D20-2565


                        September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Lee County; Keith Kyle, Judge.

Brandon S. Vesely of The Florida Appellate Firm, P.A., St.
Petersburg, for Appellant.

Brian A. Leung and Steven R. DiOssi of Holcomb & Leung, P.A.,
Tampa, for Appellee.


PER CURIAM.

     Affirmed.


NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2